TASHIMA, Circuit Judge,
concurring:
I concur in the result and concur generally in the reasoning employed to reach it. I write separately only to add one observation. In the sensitive area of First Amendment strict scrutiny, contrary to the teaching of all conventional wisdom on the scope of judicial review, judges sometimes are required to rely “on their own instinct or experience,” Geary v. Renne, 911 F.2d 280, 305 (9th Cir.1990) (en banc) (Rymer, J., dissenting), vacated, and remanded, 501 U.S. 312, 111 S.Ct. 2331, 115 L.Ed.2d 288 (1991), in making that strict scrutiny analysis. This is such a case.
As our opinion points out, the law does not require, and this record does not provide, any evidence that less restrictive means are unavailable to meet the perceived problem of newsrack purchases of adult literature by minors. Thus, our judgment that no less restrictive means is available to achieve that compelling interest, despite the absence of any evidence in the record to support that “finding,” is truly instinctive and experiential. We acknowledge as much by our references to our own judgment on this score as “common sense” or “a value judgment” or as compelled because “we cannot imagine” otherwise.
I hesitate to add, however, that legislatures should be mindful that they ought not be content always to rely on the instinct and experience of judges to come to the same *390conclusions as they have in the absence of any legislative record.